Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 6-23 are allowed.
The following is a statement of reasons for allowance: the prior art of record does not disclose or reasonably suggest the combined limitations of the independent claims 6  and 15 and by extension the claims dependent thereon. For example, the cited prior art does not teach, in combination with the other limitations of the independent claim 6: “a first descriptor stored in the system memory, the first descriptor including a set of a plurality of pointers indicating a plurality of second descriptors”; “a third descriptor forming each of the plurality of second descriptors, the third descriptor including information for issuing an SD command”; “a fourth descriptor forming each of the plurality of second descriptors, the fourth descriptor including information indicating addresses and sizes of a plurality of data arranged in the system memory”; and “wherein the DMA unit sets, in the register set, contents of the third descriptor forming the second descriptor, from a head of the first descriptor as a start point, and transfers data between the system memory and the host controller in accordance with contents of the fourth descriptor”. Independent claim 15 is allowable for corresponding reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William H. Wood whose telephone number is (571)272-3736 and fax number is (571)273-3736.  The examiner can normally be reached on Monday-Friday 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744. The Central Reexamination Unit’s (CRU) fax number is (571)273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR systems, see https://ppair.uspto.gov/epatent/portal/home.  For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/William H. Wood/
Primary Examiner, CRU 3992

Conferees: 
/RSD/

/ALEXANDER J KOSOWSKI/               Supervisory Patent Examiner, Art Unit 3992